But per Curiam.
Supposing these points in favor of he plaintiff, the levy of the execution on the pulpit does not *give him a right to maintain this action. The Meetinghouse Corporation had sold the pews to individuals. The purchasers must be supposed to take with the pews that which renders them valuable. The sellers can have no right to take away the windows of the meetinghouse, or the walls, or the pulpit, or the singers’ loft. The proprietors of pews are entitled to various privileges, such as passing through the aisles, being addressed from the pulpit, &C.1 There is no property in the pulpit distinct from the right of enjoying the house for public worship. The levy on the pulpit is therefore void, and the plaintiff, according to the agreement of the parties, must be '■ome nonsuit.

 As to the rights of proprietors of pews, see Daniel v. Wood ante, 102,104, note (l)